REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND

               No. 0369

        September Term, 2014



          PAULA HOLDEN


                   v.

UNIVERSITY SYSTEM OF MARYLAND,
              et al.



   Zarnoch,
   Hotten,
   Eyler, James R.
          (Retired, Specially Assigned),

                   JJ.




         Opinion by Hotten, J.



         Filed: April 3, 2015
       Appellant, Paula Holden, filed a complaint in the Circuit Court for Baltimore City

against appellees, the University of Maryland Eastern Shore (“UMES”) and the University

System of Maryland (“USM”), alleging wrongful termination. Thereafter, the Circuit

Court for Baltimore City granted appellees’ motion to transfer the case for venue purposes

to the Circuit Court for Somerset County. Appellant then amended her complaint to add

Dr. Jennifer Keane-Dawes (“Dr. Keane-Dawes”), as a defendant. Appellees moved to

dismiss the amended complaint for failure to state a claim, asserting that appellant failed

to allege facts upon which USM could be held liable, and asserted statutory immunity on

behalf of Dr. Keane-Dawes. Following a hearing, the circuit court granted appellees’

motion to dismiss, indicating that appellant failed to allege a “clear mandate of public

policy” for the claim of wrongful termination. Appellant appealed and presents one

question for our consideration:

       I.     Did the [circuit] court erroneously dismiss [a]ppellant’s wrongful
              discharge claim in finding that [a]ppellant did not articulate a “clear”
              mandate of public policy because Title III does not expressly prohibit
              the use of Title III funds for student recruitment even thought
              [a]ppellees clearly believed such funds could not be used for student
              recruitment?

For the reasons that follow, we shall affirm the judgment of the circuit court.

                     FACTUAL AND PROCEDURAL HISTORY

       In August 2009, appellant was promoted as the Coordinator of Graduate Admissions

and Programs at UMES as an at-will employee. Appellant indicated that her duties were

“to compile, manage, and develop a tracking and retention mechanism of all students in

Title III activity components; focus on progress to degree and degree completion in the
Graduate Program; and work with Title III activity components to strengthen and enhance

curriculum.”

       According to appellant’s complaint, her employment was contingent upon

successful recruitments to the graduate school.        On August 30, 2010, appellant’s

supervisor, Dr. Keane-Dawes held a meeting between appellant and two of her co-workers.

During the meeting, Dr. Keane-Dawes informed appellant that she needed to recruit new

students into the graduate school and was given one academic year to do so. Thereafter,

appellant communicated to Dr. Keane-Dawes that she believed Title III prohibited use of

its funds for recruitment activities and therefore, appellant’s employment could not be

made contingent upon participation in student recruitment activities.         Subsequently,

appellant exchanged emails between the Human Resources Department and the Assistant

Attorney General regarding the procedures governing grievances at UMES.

       On October 15, 2010,1 appellant filed a grievance, contending that her “employment

and appraisal was threatened if [she did] not bring ‘warm bodies in here’—recruitment[]”

and that her “performance and appraisal [could not] be a condition of recruitment efforts

under Title III regulations because her salary was funded entirely by Title III grant money.”

       On October 19, 2010, the funding for appellant’s position was modified to reflect

that only half of her salary was derived from Title III funds. Appellant appealed this

decision to the Vice President of Academic Affairs, Charles Williams (“Dr. Williams”),



1
  On October 13, 2010, appellant received an email from Dr. Keane-Dawes stating, “This
correspondence is effective today. Until further notice, please do not participate in any
recruitment activities for the Graduate School.”
                                            -2-
and Dr. Williams stated that appellant did not have a cause for grievance on the remaining

issues.

          On September 20, 2011, shortly after a dispute with a co-worker, UMES placed

appellant on administrative leave with pay for one calendar year, at which time her

termination, without cause, would be effective.

          On July 18, 2013, appellant filed a complaint in the Circuit Court for Baltimore City

against USM and UMES. USM filed a motion to dismiss because appellant failed to state

a claim and both USM and UMES filed motions to dismiss for lack of venue or, in the

alternative, motion to transfer venue. The Circuit Court for Baltimore City ordered that

the case be transferred to Somerset County because the cause of action arose at UMES in

Princess Anne, Maryland in Somerset County and all individuals alleged to have

participated in the wrongful acts were employees of UMES. Additionally, appellant

resided in Somerset County and her complaint indicated that all the actions and events

associated with the case occurred at UMES, with no reference to anything occurring in

Baltimore City. The court did not rule on USM’s motion to dismiss.

          On January 28, 2014, appellant filed an amended complaint, adding Dr. Keane-

Dawes as a defendant, in the Circuit Court for Somerset County, alleging one count for

wrongful termination. Appellees filed a motion to dismiss the amended complaint for

failure to state a violation of a clear mandate of public policy. Specifically, appellees

argued that, “the complaint lack[ed] any express statutory language from Title III

prohibiting recruitment activities as a use of Title III fund—a necessary requirement for

[appellant’s] claim for wrongful discharge.” In response, appellant contended that her
                                              -3-
complaint should not be dismissed because “[appellees] believed § 1063 prohibited the use

of Title III funds for student recruitment.”

       The circuit court held a hearing on April 17, 2014 and granted appellees’ motion to

dismiss.2 Appellant noted a timely appeal. Additional facts shall be provided, infra, to the

extent they prove relevant in addressing the issues presented.

                               STANDARD OF REVIEW

       Pursuant to Maryland Rule 2-322(b)(2), “a party may seek dismissal of a complaint

if the complaint fails to state a claim upon which relief can be granted.” Id. “The standard

for reviewing the grant of a motion to dismiss is whether the circuit court was legally

correct.” Norman v. Borison, 192 Md. App. 405, 419 (2010) (citing Sprenger v. Pub. Serv.

Comm’n of Md., 400 Md. 1, 21 (2007) (citations omitted). Upon review of the grant of a

motion to dismiss, appellate courts “must determine whether the [c]omplaint, on its face,

discloses a legally sufficient cause of action.” Pittway Corp. v. Collins, 409 Md. 218, 234

(2009) (emphasis in original). We “presume[] the truth of all well-pleaded facts in the

[c]omplaint, along with any reasonable inferences derived therefrom in a light most

favorable to plaintiffs.” Id. (citation omitted). Additionally, “[i]t is well established in

Maryland that, in an appeal from a final judgment, the appellate court may affirm the

court’s decision on any ground adequately shown by the record.” Norman, 192 Md. App.

at 419 (citations omitted). Therefore, “dismissal is proper only if the alleged facts and

permissible inferences, so viewed, would, if proven, nonetheless fail to afford relief to the


2
 Appellant consented to the dismissal of the UMS prior to the court’s ruling on appellees’
motion, leaving UMES and Dr. Keane-Dawes as defendants.
                                               -4-
plaintiff.” Litz v. Maryland Dept. of Env’t, 434 Md. 623, 639 (2013) (quoting Arfaa v.

Martino, 404 Md. 364, 380–81 (2008) (citations omitted).

                                      DISCUSSION

       Appellant avers that the circuit court erred in granting appellees’ motion to dismiss

and dismissing her wrongful termination claim. She maintains that she was terminated by

appellees for refusing to recruit students using Title III funds. In response, appellees’

contend that appellant failed to establish that her termination violated a clear mandate of

public policy.

       Generally, at-will employment may be terminated by the employee or employer at

any time for any reason. Bagwell v. Peninsula Reg’l Med. Ctr., 106 Md. App. 470, 494

(1995). However, the tort of wrongful discharge is a narrow exception, defined as “the

willful termination of employment by the employer because of the employee’s alleged

failure to perform in accordance with the employer’s expectations and the termination is

contrary to a clear mandate of public policy.” Id. at 495 (quoting Allen v. Bethlehem Steel

Corp., 76 Md. App. 642, 652 (1988)). An employee must establish the following three

elements to assert a claim for wrongful termination: “(1) that the employee was discharged;

(2) that the dismissal violated some clear mandate of public policy; and (3) that there is a

nexus between the defendant and the decision to fire the employee.” Sears, Roebuck &

Co. v. Wholey, 139 Md. App. 642, 649 (2001) (quoting Shapiro v. Massengill, 105 Md.

App. 743, 764 (1995) (citation omitted)). “When a plaintiff fails to demonstrate that his or

her grievance is anything more than a private dispute regarding the employer’s execution



                                           -5-
of normal management operating procedures, there is no cause of action for [wrongful]

discharge.” Id. at 650 (quoting Lee v. Denro, 91 Md. App. 822, 833 (1992).

       Appellant maintains that pursuant to 20 U.S.C. § 1063b(c), student recruitment is

not an authorized expense and that the terms “recruit” or “recruitment” do not appear within

the uses as outlined by the statute. However, appellees argue that the limitations provision

of 20 U.S.C. § 1062(c), which provides the unauthorized uses for Title III funding, does

not prohibit activities related to recruitment. 20 U.S.C. § 1062(c) states:

       (1) No grant may be made under this chapter for any educational program,
           activity, or service related to sectarian instruction or religious worship, or
           provided by a school or department of divinity. . . .

       (2) Not more than 50 percent of the allotment of any institution may be
           available for the purpose of constructing or maintaining a classroom,
           library, laboratory, or other instructional facility.

According to 20 U.S.C. § 1063b(c), Title III funds may be used for:

       (1) purchase, rental or lease of scientific or laboratory equipment for
       educational purposes, including instructional and research purposes;

       (2) construction, maintenance, renovation, and improvement in classroom,
       library, laboratory, and other instructional facilities, including purchase or
       rental of telecommunications technology equipment or services;

       (3) purchase of library books, periodicals, technical and other scientific
       journals, microfilm, microfiche, and other educational materials, including
       telecommunications program materials;

       (4) scholarships, fellowships, and other financial assistance for needy
       graduate and professional students to permit the enrollment of the students
       in and completion of the doctoral degree in medicine, dentistry, pharmacy,
       veterinary medicine, law, and the doctorate degree in the physical or natural
       sciences, engineering, mathematics, or other scientific disciplines in which
       African Americans are underrepresented;



                                             -6-
       (5) establishing or improving a development office to strengthen and increase
       contributions from alumni and the private sector;

       (6) assisting in the establishment or maintenance of an institutional
       endowment to facilitate financial independence pursuant to section 1065 of
       this title;

       (7) funds and administrative management, and the acquisition of equipment,
       including software, for use in strengthening funds management and
       management information systems;

       (8) acquisition of real property that is adjacent to the campus in connection
       with the construction, renovation, or addition to or improvement of campus
       facilities;

       (9) education or financial information designed to improve the financial
       literacy and economic literacy of students or the students’ families, especially
       with regard to student indebtedness and student assistance programs under
       subchapter IV of this chapter and part C of subchapter I of chapter 34 of Title
       42;

       (10) services necessary for the implementation of projects or activities that
       are described in the grant application and that are approved, in advance, by
       the Secretary, except that not more than two percent of the grant amount may
       be used for this purpose;

       (11) tutoring, counseling, and student service programs designed to improve
       academic success; and

       (12) other activities proposed in the application submitted under subsection
       (d) that—

              (A) contribute to carrying out the purposes of this part; and

              (B) are approved by the Secretary as part of the review and acceptance
              of such application.

Congress enacted Title III, in pertinent part, for the purpose of:

       [F]inancial assistance to establish or strengthen the physical plants, financial
       management, academic resources, and endowments of the historically Black
       colleges and universities are appropriate methods to enhance these


                                            -7-
       institutions and facilitate a decrease in reliance on governmental financial
       support and to encourage reliance on endowments and private sources.

20 U.S.C. § 1060(4).

       We agree that the limitations provision does not expressly indicate that recruitment

activities would constitute an unauthorized use of Title III funds. Congress provided

prohibited uses of the funds, but recruitment activities were not within those prohibitions.

Title III was created to provide historically Black colleges and universities with federal

financial assistance to strengthen the facilities and contribute to academic resources.

Maryland cases which have recognized a violation of a clear mandate of public policy, as

implicated in the termination of employment, included, “a preexisting, unambiguous, and

particularized pronouncement, by constitution, enactment, or prior judicial decision,

directing, prohibiting, or protecting the conduct (or contemplated conduct) in question, so

as to make the Maryland public policy on the topic not a matter of judicial conjecture or

even interpretation.” Wholey, 139 Md. App. at 661. Based on the record before us and the

review of Title III, appellant has not demonstrated such a violation.

       Assuming, arguendo, that Title III does not express a clear mandate of public policy,

appellant asserts that we should consider an exception based on appellees’ earlier belief

that the law prohibited allocating Title III funds for recruitment. We disagree.

       Maryland courts have not addressed the specific factual issues advanced by

appellant’s contentions, however the Fourth and Third Circuits have. In Adler v. American

Standard Corp., 830 F.2d 1303, 1303 (1987), the Fourth Circuit applied Maryland law and

held that, “an employment termination motivated by a desire to conceal wrongdoing by


                                           -8-
preventing its disclosure to higher corporate officers does not violate Maryland’s public

policy.” Id. at 1304. The appellee, Gerald F. Alder, alleged that he was wrongfully

terminated by the appellant, American Standard, Inc. (“ASI”), because he intended to tell

higher officers of the corporation that an alleged illegal “kickback” scheme existed. Id. at

1304-05. Following the Court of Appeals decision, Alder filed an amended complaint

asserting that he was terminated because he intended to report wrongful acts of his

supervisors to higher authority. Id. at 1306. Alder maintained that his discharge was

because his supervisors were aware of the alleged illegal activities and therefore, wanted

to keep them concealed. Id.

       The Fourth Circuit acknowledged that the Court of Appeals of Maryland recognizes

an exception to the doctrine of employment at-will, which “permits a claim for abusive

discharge when the employee is terminated for reasons which contravene a clear expression

of Maryland’s public policy.” Id. at 1304. However, the court stated that this exception

was not a broad one and that courts should exercise care in creating new public policy. Id.

at 1306. It then cited the Court of Appeals decision, which stated:

       We have always been aware, however, that recognition of an otherwise
       undeclared public policy as a basis for a judicial decision involves the
       application of a very nebulous concept to the facts of a given case, and that
       declaration of public policy is normally the function of the legislative branch.

Adler v. Am. Standard Corp., 830 F.2d 1303, 1306 (4th Cir. 1987) (quoting Adler v. Am.

Standard Corp., 291 Md. 31, 45 (1981). Thereafter, the Fourth Circuit concluded:

       Limitation of the claim for abusive discharge to situations involving the
       actual refusal to engage in illegal activity, or the intention to fulfill a
       statutorily prescribed duty, ties abusive discharge claims down to a
       manageable and clear standard. This analysis is consonant with the stated
                                            -9-
       intention of the Maryland Court of Appeals in Adler to preserve the rights of
       the employer to terminate employees at will, subject only to the limited
       exceptions created by statute and to the relatively limited instances where a
       clear mandate of public policy has been violated. . . . In the absence of a clear
       declaration by a legislature or the Maryland Court of Appeals that an action
       for abusive discharge should be extended to situations where the discharged
       employee claims to have had the knowledge and the intent to report
       wrongdoing to a higher corporate official, this court should not create such a
       ruling. We find that the district court erred in determining that the plaintiff
       had properly stated and proved a cause of action for abusive discharge under
       Maryland law.

Id. at 1307.

       In Clark v. Modern Group, 9 F.3d 321, 323 (1993), an employee sued his employer

for wrongful discharge alleging that he was discharged for refusing to report auto expense

reimbursements as taxable income. The Third Circuit applied Pennsylvania law, which is

similar to Maryland and provides, “an employer may terminate an at-will employee with

or without justification unless the reason for the discharge offends a clear mandate of public

policy.” Id. The employee asked the court to “hold that Pennsylvania’s public policy

exception to the at-will doctrine extends to cases in which an employee ‘reasonably

believes’ that his employer has requested him to perform an unlawful act and is discharged

for objecting to the proposal he believes is unlawful.” Id. The court noted that the public

policy exception to the doctrine of employment at-will was created to protect “society from

public harm” and not the employee. Id. at 331-32. Further, the court stated:

       If an employee can avoid discipline whenever he reasonably believes his
       employer is acting unlawfully, it is the employee, not the public, who is
       protected by the good intentions. A company acting within the law is
       presumed to pose no threat to the public at large. The creation of a cause of
       action based on an employee’s reasonable belief about the law would leave
       a private employer free to act only at the sufferance of its employees


                                            - 10 -
       whenever reasonable men or women can differ about the meaning or
       application of a law governing the action the employer proposes.

Id. at 332. Therefore, the court concluded that a clear violation of public policy depends

on an actual violation of law. Id.

       The employee cited to no authority which indicated that an employer who

discharges an employee because of the employee’s refusal to perform an act, which they

both incorrectly believe is unlawful, is liable for wrongful discharge in the absence of a

violation of public policy. Id. Therefore, the court concluded:

       Under existing case law, we conclude that Pennsylvania will not allow
       recovery for wrongful discharge based only on a showing that an employer
       faced with ambiguous law was willing to engage in a course of conduct it
       wanted to pursue without regard to its legality.

                                           ***

       For all these reasons, we predict the Pennsylvania Supreme Court would not
       recognize a cause of action for wrongful discharge based either on an
       employee’s reasonable belief that the employer’s act is unlawful or an
       employer’s belief that the act the employee objects to is unlawful, unless the
       act proposed is in fact unlawful or the motive for the discharge is illegal
       invidious discrimination.

Id. at 333.

       Unlike appellees, appellant has not cited any authority to support her contentions.

The public policy exception is a narrow one that should be exercised sparingly. Before

making its ruling, the court stated:

               The second element involves a threshold legal determination for the
       [c]ourt. And in that regard we find that the amended complaint lacks any
       reference to any Federal, Statutory, or Regulatory language expressly stating
       that recruitment activities are prohibited use under the Title III funds.
               An examination of Title III reveals that nowhere does such an
       expressed probation exist. In fact Title III contains provisions enumerating
                                           - 11 -
       the limitations on the use of funds and the recruitment activities is not among
       them. The Department of Education implementing regulations also lack any
       such prohibition.

               And we find that since Title III of the Federal Higher Education Act
       lacks any expressed prohibition against the use of funds for recruiting
       activities [appellant has] failed to satisfy [the] professional element to her
       wrongful termination claim that her termination violates a clear mandate of
       public policy.

             And we also find that the motion to dismiss is an appropriate motion
       and we grant it.

       We agree. Appellant’s complaint did not demonstrate a legally sufficient cause of

action. There was no clear mandate of public policy nor an appropriate exception.

Accordingly, the circuit court was legally correct in its decision to grant appellees’ motion

to dismiss.

                                                    JUDGMENT OF THE CIRCUIT
                                                    COURT FOR SOMERSET COUNTY
                                                    IS AFFIRMED. COSTS TO BE PAID
                                                    BY APPELLANT.




                                           - 12 -